Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

RESPONSE TO APPLICANT’S AMENDMENT



1. Applicants amendment filed on 05/23/22 is acknowledged. 

2. Claims 23-37  are pending. 


Claims 23-37 read on a pharmaceutical preparation comprising fibroblastic reticular cells ( FRCs) are under consideration in the instant application


3. The following is a quotation of the appropriate paragraphs of   pre-AIA   U.S.C. §101  that form the basis for the rejections under this section made in this Office action:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4. The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claims  23-37  do not recite something significantly different than a judicial exception. 


Claims 23-37 as written, do not sufficiently distinguish over FRCs cell population as they exist naturally because the claims do not particularly point out any non-naturally occurring differences between the claimed products and the naturally occurring products. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not recite any additional elements   Thus, the claimed a pharmaceutical preparation comprising fibroblastic reticular cells population (FRCs)  is not markedly different from what exists in nature. 

Applicant’s arguments filed on 05/23/2022 have been fully considered but have not been found convincing.

Applicant asserts that the amended claim 23 now recited that an isolated FRCs have been passaged and thus do not recite the judicial exception of a law of nature.


Contrary to Applicant’s assertion , the fact that Applicant passaged an  isolated FRCs does not add  “enough” to make the claims as a whole patent-eligible and thus does not result in an inventive concept that transforms the natural phenomenon of  FRCs into a patentable invention that is  markedly different from what occurs in nature.  See MPEP 2106.04(c)(II), subsections (A) and (B), as well as  Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591-94, 106 USPQ2d 1972, 1979-81 (2013) and University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 760, 113 USPQ2d 1241, 1241 (Fed. Cir. 2014) cited therein and 2106.04(c)(II)(C)(2).  As both sets of cells are not markedly different from what occurs in nature, the claims recite a natural product judicial exception. The is no evidence of record that the instantly claimed  isolated FRCs that have been passaged are structurally and/or functionally different from naturally occurring FRCs.
The claims do not integrate the exception into a practical application, as there are no additional elements which rely on, use, or apply the exception.  See MPEP 2106.04(d), in particular second paragraph.
A patentee’s attempt to limit the breadth of the claims by showing alternative uses . . . outside of the scope of the claims does not change the conclusion that the claims are directed to patent subject matter.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015). The court explained that, “[wjhile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. . . . Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayoframework . . . preemption concerns are fully addressed and made moot.” Id.

Mayo made clear that transformation into a patenteligible application requires “more than simply stat[ing] the law of nature while adding the words ‘apply it.’” Id. At 1294. A claim that recites an abstract idea, law of nature, or natural phenomenon must include “additional features”
to ensure “that the [claim] is more than a drafting effort designed to monopolize the [abstract idea, law of nature, or natural phenomenon].” Id. at 1297. For process claims that encompass natural phenomenon, the process steps are the additional features that must be new and useful. See Parker v. Flook, 437 U.S. 584, 591 (1978) (“The process itself, not merely the mathematical algorithm, must be new and useful.”).

See “Supreme Court Decision in Association for Molecular Pathology v. Myriad Genetics, Inc.” 
Inc., 569 , 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013) (Myriad) on the Supreme Court’s long-standing “rule against patents on naturally occurring things”, as expressed in its earlier precedent including Diamond  Chakrabarty, 447 U.S. 303 (1980) (Chakrabarty), and Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. __, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012) (Mayo). See Myriad, 133 S. Ct. at 2116. Myriad relied on Chakrabarty as “central” to the eligibility inquiry, and re-affirmed the Office’s reliance on Chakrabarty’s criterion for eligibility of natural products (i.e., whether the claimed product is a non-naturally occurring product of human ingenuity that is markedly different from naturally occurring products). Id. at 2116-17. Myriad also clarified that not every change to a product will result in a marked difference, and that the mere recitation of particular words (e.g., “isolated”) in the claims does not automatically confer eligibility. Id. at 2119. See also Mayo, 132 S. Ct. at 1294 (eligibility does not “depend simply on the draftsman’s art”). Thus, while the holding in Myriad was limited to nucleic acids, Myriad is a reminder that claims reciting or involving natural products should be examined for a marked difference under Chakrabarty. 


The Supreme Court instructs that “[g]round breaking, innovative, or even brilliant discovery does not by itself satisfy the § 101 inquiry.” Myriad Genetics, Inc., 133 S. Ct. at 2117. The discovery of the BRCA1 and BRCA2 genes was a significant contribution to the medical field, but it was not patentable. Id. at 2117.

The Supreme Court has recently articulated a two part test for distinguishing patents that claim one of the patent-ineligible exceptions from those that claim patenteligible applications of those concepts. Id. (citing Mayo, 132 S. Ct. at 1294, 1296-97). Step one asks whether the claim is “directed to one of [the] patent-ineligible concepts.” Id. If the answer is no, the inquiry is over: the claim falls within the ambit of § 101. If the answer is yes, the inquiry moves to step two, which asks whether, considered both individually and as an ordered combination,
“the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 132 S. Ct. at 1297). Step two is described “as a search for an ‘inventive concept.’” Id. (quoting Mayo, 132 S. Ct. at 1294). At step two, more is required than “wellunderstood, routine, conventional activity already engaged in by the scientific community,” which fails to transform the claim into “significantly more than a patent
upon the” ineligible concept itself. Mayo, 132 S. Ct. at 1298, 1294.

For these reasons the claims are rejected under section 101 as being directed tonon-statutory subject matter.  
See MPEP § 2106.03. The Manual contains instructions to examiners, as well as other material in the nature of information and interpretation, and outlines the current procedures which the examiners are required or authorized to follow in appropriate cases in the normal examination of a patent application. The Manual does not have the force of law or the force of the rules in Title 37 of the Code of Federal Regulations.
The following new ground of rejection is necessitated by the amendment filed on 05/23/2022 


5. The following is a quotation of  pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6. Claims 23-37 are rejected under 35 U.S.C. 103(a) as being obvious over US Patent Application 20140369970 as is evidenced from the  disclosure of the instant Specification,  US Patent 8,722402, WO2012160031 or Khan et al ( Plos One, 2011, 6, p 1-12) in view of newly cited  ,  US Patent Application 20130295111; Sun, J-T ( J of Jilin University, 2012, v.38, N.1 p 1-5) and Diago et al ( Experimental hematology, 1993, v.21,pp 1277-1287)

Applicant asserted that the amended claims now recited that the isolated FRCs have been passed. None of the prior art references teach or suggest passage of an isolated FRCs.

Newly cited US Patent Application ‘111 teaches FRCs that has been isolated and  expanded ( see entire document, paragraphs 0013, 0030and 0103 in particular.
 
Newly cited   Sun et al., teach FRCs that have been isolated in further successfully  expanded  ex-vitro ( see entire document). 

Newly cited Diago et al.,  teaches FRCs that has been isolated and  long-term passaged ( see entire document, Abstract in particular)

All the claimed elements were known in the prior art and one skill in the art could have combine the elements as claimed by known methods with no change in their respective function and the combination would have yield predictable results to one of ordinary skill in the art at the time of the invention ( see KSR International Co v Teleflex Inc., 550U.S.-, 82 USPQ2d 1385, 2007).

Thus it would have  been obvious  to one of the ordinary skill in the art at the time the invention was made to passage an isolated FRCs taught by the prior art  with a reasonable expectation of success because the prior art suggests successful expanding and passage of an isolated FRCs. 

 Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II A.

 It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).


As has been stated previously, the instant specification broadly define  “LSSC “  as cells such  as  fibroblastic reticular cells (FRC), follicular dendritic cells (FDCs), lymphatic endothelial cells (LEC), blood endothelial cells (BEC), and marginal reticular cells (MRC).

US Patent Application’ 970  teaches a  pharmaceutical composition, comprising isolated lymphoid-tissue-derived suppressive stromal cells (LSSCs). It is noted that the instant Specification teaches that  “ isolated lymphoid tissue-derived suppressive stromal cells refers to all cell types presented in a lymphoid tissue including lymphatic endothelial cells ( see page 11 of the instant Specification).

US Patent ‘402 teaches an composition, comprising isolated FRC (see  entire document, paragraphs 88, 223, 262 in particular).

WO ‘031 teaches an composition, comprising isolated FRC ( see entire document, pages 9, 20, and 26 in particular)

Khan et al., teach a composition comprising isolated FRCs ( see entire document).

It is noted that US Patent ‘402 ,  WO’031  and  Khan et al., do not explicitly teach a pharmaceutical composition comprising FRCs. However,  it is the Examiner’s position that preamble of claim 1, i.e.  “pharmaceutical composition”  only limits the claim to the extent that the prior art must be capable of performing the purpose or intended use.  

Claims 24-27, 33, 35 are included because it would be conventional and within the skill of the art to determine an optimal means of isolating FRCs. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II A.

 It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).


Claims  28-32, 34, 36 and 37 are included because said structural properties would be an obvious properties of the referenced composition because the reference FRCs are the same as claimed. Since the office does not have a laboratory to test the reference FRCs it is applicant’s burden to show that the reference FRCs do not have the same structural propertiesas recited in the claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).  

See MPEP § 2112.01, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).” Also, “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada's polymer latexes for lack of novelty.").”

    From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

7. No claim is allowed.

8. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609(B)(2)(i).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.



9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644